In an action to recover damages for personal injuries sustained by the infant plaintiff when struck by an automobile while crossing a street at an intersection controlled by traffic lights, and for expenses and loss of services sustained by the infant’s father, judgment dismissing the complaint on the merits, entered after trial by the court, without a jury, reversed upon the law and the facts and new trial granted, with costs to appellants to abide the event. In our opinion the determination by the trial court that the proof did not warrant a finding of defendant’s negligence or the infant plaintiff’s freedom from contributory negligence was against the weight of the credible evidence. Johnston, Acting P. J., Adel, Sneed, Wenzel and MacCrate, JJ., concur.